 

THERACLONE VOTING AND LOCK-UP AGREEMENT

 

This THERACLONE VOTING AND LOCK-UP AGREEMENT (this “Agreement”), dated as of
July 31, 2013, is by and between, PharmAthene, Inc., a Delaware corporation (the
“Company”), and each of the undersigned stockholders (each, a “Stockholder,”
and, collectively, the “Stockholders”) of Theraclone Sciences, Inc., a Delaware
corporation (“Theraclone”), identified on the signature page hereto.

 

A.           The Company, Theraclone and Taurus Merger Sub, Inc., a Delaware
corporation and direct, wholly owned subsidiary of the Company (“Merger Sub”)
and Steven Gillis, Ph.D., solely in its capacity as the representative of the
Theraclone Stockholders, are entering into an Agreement and Plan of Merger (as
amended from time to time, the “Merger Agreement”), dated as of the date hereof,
pursuant to which Merger Sub will merge with and into Theraclone (the “Merger”),
after which time Theraclone will be a direct, wholly owned subsidiary of the
Company;

 

B.           As of the date hereof, each Stockholder is the Beneficial Owner (as
defined below) of, and has the sole (subject to applicable community property
laws) right to vote and dispose of, that number of each class of the issued and
outstanding capital stock (the “Theraclone Shares”) of Theraclone set forth
opposite such Stockholder’s name on Schedule A hereto; and

 

C.           Concurrently with the entry by the Company, Theraclone and Merger
Sub into the Merger Agreement, and as a condition and inducement to the
willingness of the Company to enter into the Merger Agreement and incur the
obligations set forth therein, the Company has required that the Stockholders
enter into this Agreement.

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.
Definitions

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person. For purposes of this Agreement, with respect to a
Stockholder, “Affiliate” does not include Theraclone and the persons that
directly, or indirectly through one or more intermediaries, are controlled by
Theraclone. For the avoidance of doubt, no officer or director of Theraclone
will be deemed an Affiliate of another officer or director of Theraclone by
virtue of his or her status as an officer or director of Theraclone.

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities, securities Beneficially Owned by a person include securities
Beneficially Owned by (i) all Affiliates of such person, and (ii) all other
persons with whom such person would constitute a “group” within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder.

 

 

 

 

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

 

“person” has the meaning ascribed thereto in the Merger Agreement.

 

“Subject Shares” means, with respect to a Stockholder, without duplication,
(i) the Theraclone Shares owned by such Stockholder on the date hereof as
described on Schedule A, (ii) any additional shares of Theraclone acquired by
such Stockholder, over which such Stockholder acquires Beneficial Ownership from
and after the date hereof, whether pursuant to existing stock option agreements,
warrants or otherwise, and (iii) any shares into which the Theraclone Shares may
be converted, exchanges or reclassified. Without limiting the other provisions
of this Agreement, in the event that Theraclone changes the number of Theraclone
Shares issued and outstanding prior to the Expiration Date (as defined below) as
a result of a reclassification, stock split (including a reverse stock split),
stock dividend or distribution, combination, recapitalization, subdivision, or
other similar transaction, the number of Subject Shares subject to this
Agreement will be equitably adjusted to reflect such change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” has a correlative meaning.

 

ARTICLE II.
Covenants of Stockholders

 

2.1         Irrevocable Proxy. Concurrently with the execution of this
Agreement, each Stockholder agrees to deliver to the Company a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which will be irrevocable to the
extent provided in Section 212 of the Delaware General Corporation Law, with
respect to the Subject Shares referred to therein.

 

2.2         Agreement to Vote.

 

(a)          At each and every meeting of the stockholders of Theraclone held
prior to the Expiration Date, however called, and at every adjournment or
postponement thereof prior to the Expiration Date, or in connection with each
and every written consent of, or any other action by, the stockholders of
Theraclone given or solicited prior to the Expiration Date, each Stockholder
will vote, or provide a consent with respect to, all of the Subject Shares
entitled to vote or to consent thereon (i) in favor of the adoption of the
Merger Agreement and any actions required in furtherance thereof, (ii) in favor
of the approval of the conversion of all outstanding shares of Theraclone
Preferred Stock into Theraclone Common Shares on a 1:1 basis (as of immediately
prior to the Effective Time and contingent upon the Merger occurring) pursuant
to Theraclone’ Restated Certificate of Incorporation, (iii) against any other
proposal or transaction involving Theraclone, the effect of which amendment or
other proposal or transaction is to delay, impair, prevent or nullify the Merger
or the transactions contemplated by the Merger Agreement, (iv) against any
amendment of Theraclone’s certificate of incorporation or bylaws that changes in
any manner the voting rights of any capital stock of Theraclone (other than the
conversion of Theraclone Preferred Stock into Theraclone Common Shares), and (v)
against any other action or agreement that would result in a breach in any
material respect of any covenant, representation or warranty of the Merger
Agreement.

 

 

 

 

(b)          No Stockholder will enter into any agreement with any person (other
than the Company) prior to the Expiration Date (with respect to periods prior to
or after the Expiration Date) directly or indirectly to vote, grant any proxy or
give instructions with respect to the voting of, the Subject Shares in respect
of the matters described in Section 2.2 hereof, or the effect of which would be
inconsistent with or violate any provision contained in this Section 2.2. Any
vote or consent (or withholding of consent) by any Stockholder that is not in
accordance with this Section 2.2 will be considered null and void, and the
provisions of the Proxy will be deemed to take immediate effect.

 

2.3         Revocation of Proxies; Cooperation. Each Stockholder agrees as
follows:

 

(a)          Such Stockholder hereby represents and warrants that any proxies
heretofore given in respect of the Subject Shares with respect to the matters
described in Section 2.2(a) hereof are not irrevocable, and such Stockholder
hereby revokes any and all prior proxies with respect to such Subject Shares as
they relate to such matters. Prior to the Expiration Date, such Stockholder will
not directly or indirectly grant any proxies or powers of attorney with respect
to the matters set forth in Section 2.2(a) hereof (other than to the Company),
deposit any of the Subject Shares or enter into a voting agreement (other than
this Agreement) with respect to any of the Subject Shares relating to any matter
described in Section 2.2(a).

 

(b)          Such Stockholder will provide any information reasonably requested
by the Company or Theraclone for any regulatory application or filing sought for
such transactions.

 

2.4         No Transfer of Subject Shares; Publicity. Each Stockholder agrees
that:

 

(a)          It (i) will not Transfer or agree to Transfer any of the Subject
Shares or, with respect to any matter described in Section 2.2(a), grant any
proxy or power-of-attorney with respect to any of the Subject Shares, (ii) will
take all action reasonably necessary to prevent creditors in respect of any
pledge of the Subject Shares from exercising their rights under such pledge, and
(iii) will not take any action that would make in a material respect any of its
representations or warranties contained herein untrue or incorrect or would have
the effect of preventing or disabling such Stockholder from performing any of
its material obligations hereunder; provided, however, that Stockholder may (w)
transfer shares to Affiliates or charitable organizations, (x) if Stockholder is
a private equity fund and/or venture capital fund, distribute Subject Shares to
its partners, members and equity holders, (y) if Stockholder is an individual,
transfer the Subject Shares to any member of Stockholder’s immediate family, or
to a trust for the benefit of Stockholder or any member of Stockholder’s
immediate family for estate planning purposes or for the purposes of personal
tax planning, and (z) transfer Subject Shares upon the death of Stockholder (any
such transferee permitted under clause (w), (x), (y) and (z), a “Permitted
Transferee”); provided, further, that any such Transfer shall be permitted only
if, as a precondition to such Transfer, the Permitted Transferee agrees in
writing to be bound by all of the terms of this Agreement, and provided,
further, if Stockholder is a holder of shares of Theraclone Preferred Stock,
Stockholder may exchange such shares of Theraclone Preferred Stock for
Theraclone Common Shares upon the conversion or deemed conversion of such shares
of Theraclone Preferred Stock, which Theraclone Common Shares issued as a result
of such conversion will be deemed Subject Shares hereunder; and provided
further, that any such Transfer shall be permitted only if made in compliance
with applicable securities laws.

 

(b)          Unless required by applicable Law or permitted by the Merger
Agreement, such Stockholder will not, and will not authorize or direct any of
its Affiliates or Representatives to, make any press release or public
announcement with respect to this Agreement or the Merger Agreement or the
transactions contemplated hereby or thereby, without the prior written consent
of the Company in each instance.

 

 

 

 

ARTICLE III.
Representations, Warranties and Additional Covenants of Stockholders

 

Each Stockholder represents, warrants and covenants to the Company that:

 

3.1         Ownership. Such Stockholder is the sole Beneficial Owner and the
record and legal owner of the Subject Shares identified opposite such
Stockholder’s name on Schedule A and such shares constitute all of the capital
stock of Theraclone Beneficially Owned by such Stockholder. Such Stockholder has
good and valid title to all of the Subject Shares, free and clear of all Liens,
written claims, options, proxies, voting agreements and security interests and
has the sole right to such Subject Shares and there are no restrictions on
rights of disposition or other Liens pertaining to such Subject Shares. Except
pursuant to (i) that certain Fourth Amended and Restated Stockholders Agreement,
dated as of March 11, 2013, between Theraclone and certain holders of its
capital stock (the “Stockholders’ Agreement”), the terms of which Partnership
Agreement do not conflict with the terms hereof or the obligations of such
Stockholder hereunder, and/or (ii) if Stockholder is a partnership, limited
partnership, a limited liability company or similar entity, the rights and
interests of persons and entities that own partnership interests, units or other
equity interests in Stockholder under the partnership agreement, limited
partnership agreement, operating agreement or other governing document governing
Stockholder and applicable Law) (a “Partnership Agreement”), the terms of which
Partnership Agreement do not conflict with the terms hereof or the obligations
of such Stockholder hereunder, none of the Subject Shares is subject to any
voting trust or other contract with respect to the voting thereof, and no proxy,
power of attorney or other authorization has been granted with respect to any of
such Subject Shares.

 

3.2         Authority and Non-Contravention.

 

(a)          Such Stockholder has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby, including under any Partnership
Agreement. If Stockholder is an entity, the execution and delivery of this
Agreement by such Stockholder and the consummation by such Stockholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action, including under any Partnership Agreement, and no other
proceedings on the part of such Stockholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.

 

(b)          Assuming due authorization, execution and delivery of this
Agreement by the Company, this Agreement has been duly and validly executed and
delivered by such Stockholder and constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms except (i) to the extent limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights and (ii) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.

 

(c)          Such Stockholder is not nor will it be required to make any filing
with or give any notice to, or to obtain any consent from, any person in
connection with the execution, delivery or performance of this Agreement or
obtain any permit or approval from any Governmental Entity for any of the
transactions contemplated hereby, except to the extent required by Section 13 or
Section 16 of the Exchange Act and the rules promulgated thereunder.

 

 

 

 

(d)          Neither the execution and delivery of this Agreement by such
Stockholder nor the consummation of the transactions contemplated hereby will
directly or indirectly (whether with notice or lapse of time or both)
(i) conflict with, result in any violation of or constitute a default by such
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which such Stockholder is a party or by which it or any of the
Subject Shares are bound, or violate any permit of any Governmental Entity, or
any applicable Law to which such Stockholder, or any of the Subject Shares, may
be subject, or (ii) result in the imposition or creation of any Lien upon or
with respect to any of the Subject Shares; except, in each case, for conflicts,
violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
such Stockholder of its obligations hereunder.

 

(e)          Subject to applicable community property laws, such Stockholder has
sole voting power and sole power to issue instructions with respect to the
matters set forth in Article II hereof and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of the
Subject Shares, with no limitations, qualifications or restrictions on such
rights.

 

3.3         Total Shares. Except as set forth on Schedule A, no Stockholder is
the Beneficial Owner of, and does not have (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any right to acquire, any Theraclone
Shares or any securities convertible into or exchangeable or exercisable for
Theraclone Shares. Except as set forth in the Stockholders’ Agreement and/or in
a Partnership Agreement, no Stockholder has any other interest in or voting
rights with respect to any Theraclone Shares or any securities convertible into
or exchangeable or exercisable for Theraclone Shares.

 

3.4         Reliance. Each Stockholder understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon Stockholders’
execution, delivery and performance of this Agreement.

 

3.5         Marital Status. Each married Stockholder shall cause his or her
spouse to execute and deliver to the Company a Spousal Consent in the form of
that attached hereto, and should any other Stockholder hereafter become married,
such Stockholder shall promptly cause his or her spouse to execute and deliver
to the Company a Spousal Consent in such form.

 

ARTICLE IV.
Representations, Warranties and Covenants of the Company

 

The Company represents, warrants and covenants to Stockholders that:

 

(a)          The Company has all necessary corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery by the Company of this Agreement and the consummation by
the Company of the transactions contemplated hereby have been duly and validly
authorized by the Company and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

 

(b)          Assuming due authorization, execution and delivery of this
Agreement by the Stockholders, this Agreement has been duly and validly executed
and delivered by the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) to the extent limited by applicable bankruptcy, insolvency
or similar laws affecting creditors’ rights and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

 

 

 

ARTICLE V.
Dissenters’ Rights.

 

5.1         Stockholder agrees not to exercise any rights of appraisal or any
dissenters’ rights that Stockholder may have (whether under applicable Law or
otherwise) or could potentially have or acquire in connection with the Merger.

 

ARTICLE VI.
Termination of Existing Agreements

 

6.1          If and to the extent Stockholder is a party to any of the
agreements specified in Schedule B hereto, Stockholder hereby agrees to the
termination of such agreements, such termination to be effective immediately
prior to the Effective Time.

 

ARTICLE VII.
Term and Termination

 

7.1         This Agreement will become effective upon its execution by the
Stockholders and the Company. This Agreement will terminate upon the earliest of
(a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with Article VIII thereof, or (c) written notice by the Company to
the Stockholders of the termination of this Agreement (the date of the earliest
of the events described in clauses (a), (b), and (c), the “Expiration Date”).
Notwithstanding the foregoing, Article IX of this Agreement shall survive any
termination hereof.

 

ARTICLE VIII.
General Provisions

 

8.1         No Ownership Interest. Nothing contained in this Agreement will be
deemed to vest in the Company or any of its Affiliates any direct or indirect
ownership or incidents of ownership of or with respect to the Subject Shares.
All rights, ownership and economic benefits of and relating to the Subject
Shares will remain and belong to the Stockholders, and neither the Company nor
any of its Affiliates will have any authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
Theraclone or exercise any power or authority to direct any Stockholder in the
voting of any of the Subject Shares, except as otherwise expressly provided
herein or in the Merger Agreement.

 

8.2         Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing (including facsimile or similar writing)
and must be given:

 

If to the Company, to:

 

PharmAthene, Inc.
One Park Place, Suite #450

Annapolis, MD 21401

Attention: General Counsel

Facsimile No: 410-269-2601

 

 

 

 

with a copy (which will not constitute notice) to:

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020-1089

Attention:    Jeffrey A. Baumel, Esq.

   Stephan J. Mallenbaum, Esq.

Facsimile No.: (212) 768-6800

 

If to any Stockholder, to such Stockholder at its address set forth on Schedule
A,

 

with a copy (which will not constitute notice) to:

 

Fenwick & West LLP
1191 Second Avenue, 10th Floor
Seattle, WA 98101
Attention:          Stephen M. Graham
Facsimile No.:   (206) 389-4511



 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement will be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.

 

8.3         Further Actions. Upon the request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at the Company’s expense, any other
documents and (c) take any other actions as the requesting party may reasonably
require to more effectively carry out the intent of this Agreement. Each
Stockholder hereby agrees that the Company and Theraclone may publish and
disclose in the Form S-4 Registration Statement and Proxy Statement (including
all documents and schedules filed with the SEC) such Stockholder’s identity and
ownership of Subject Shares and the nature of such Stockholder’s commitments,
arrangements, and understandings under this Agreement and may further file this
Agreement as an exhibit to the Form S-4 Registration Statement or in any other
filing made by the Company and/or Theraclone with the SEC relating to the Merger
Agreement or the transactions contemplated thereby. Each Stockholder agrees to
notify the Company promptly of any additional shares of capital stock of
Theraclone of which such Stockholder becomes the record or beneficial owner
after the date of this Agreement.

 

8.4         Entire Agreement and Modification. This Agreement, the Proxy and any
other documents delivered by the parties in connection herewith constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to its subject matter and constitute (along
with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties will not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.

 

8.5         Drafting and Representation. The parties agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there will be no presumption that any ambiguities in this
Agreement will be resolved against any party. Any controversy over construction
of this Agreement will be decided without regard to events of authorship or
negotiation.

 

 

 

 

8.6           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.

 

8.7           No Third-Party Rights. No Stockholder may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of the Company, except a Transfer by a Stockholder to a
Permitted Transferee in accordance with Section 2.4. The Company may not assign
any of its rights or delegate any of its obligations under this Agreement with
respect to any Stockholder without the prior written consent of such
Stockholder. This Agreement will apply to, be binding in all respects upon, and
inure to the benefit of each of the respective successors, personal or legal
representatives, heirs, distributes, devisees, legatees, executors,
administrators and permitted assigns of any Stockholder and the successors and
permitted assigns of the Company. Nothing expressed or referred to in this
Agreement will be construed to give any person, other than the parties to this
Agreement, any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement except such rights as may
inure to a successor or permitted assignee under this Section.

 

8.8           Enforcement of Agreement. Each Stockholder acknowledges and agrees
that the Company could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by any Stockholder could not be adequately compensated
by monetary damages. Accordingly, each Stockholder agrees that, (a) it will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law, and (b) in addition to any other right or remedy to which the
Company may be entitled, at law or in equity, the Company will be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

 

8.9           Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither any failure nor any delay by a party
in exercising any right, power or privilege under this Agreement, the Proxy or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement, the Proxy or any of the documents referred
to in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in a written document signed
by the other party, (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given, and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement, the Proxy
or the documents referred to in this Agreement.

 

8.10         Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and enforced in accordance with the laws of the
State of Delaware, without giving effect to principles of conflict or choice of
laws.

 

 

 

 

8.11         Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Court of Chancery of the State of Delaware, County of New Castle, and each
of the parties hereby consents to the exclusive jurisdiction of those courts
(and of the appropriate appellate courts therefrom) in any suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding in any of those courts or that any suit,
action or proceeding which is brought in any of those courts has been brought in
an inconvenient forum. Process in any suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any of the named courts. Without limiting the foregoing, each party agrees
that service of process on it by notice as provided in Section 8.2 will be
deemed effective service of process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

8.12         Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. A facsimile or
electronic copy of a party’s signature printed by a receiving facsimile machine
or printer (including signatures in Adobe PDF or similar format) shall be deemed
an original signature for purposes hereof.

 

8.13         Expenses. Except as otherwise provided in this Agreement, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.

 

8.14         Headings; Construction. The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) ”it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

[Signature page follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Theraclone Voting and
Lock-Up Agreement to be duly executed as of the day and year first above
written.

 

THE COMPANY: PHARMATHENE, INC.       By:       Name:     Title:    
STOCKHOLDERS: CLIFFORD J. STOCKS           Name:  Clifford J. Stocks      
STEVEN GILLIS, PH.D.           Name:  Steven Gillis, Ph.D.           ARCH V
ENTREPRENEURS FUND, L.P.       By:       Name:     Title:       ARCH VENTURE
FUND V, L.P.       By:       Name:     Title:

 



[Signature Page to Theraclone Voting and Lock-Up Agreement]



 

 

 

 

STOCKHOLDERS: HUTTON LIVING TRUST DATED 12/10/96       By:     Name:   Title:  
    CANAAN VII L.P.       By:     Name:   Title:       HEALTHCARE VENTURES, LLC
      By:     Name:   Title:       DR. WENDYE ROBBINS           Name: Dr. Wendye
Robbins

 



[Signature Page to Theraclone Voting and Lock-Up Agreement]

 



 

 

 

STOCKHOLDERS: MPM ASSET MANAGEMENT INVESTORS 2003 BVIII LLC       By:      
Name:     Title:       MPM BIOVENTURES III, L.P.       By:       Name:    
Title:       MPM BIOVENTURES GMBH & CO. BETEILIGUNGS KG       By:       Name:  
  Title:       MPM BIOVENTURES III PARALLEL FUND, L.P.       By:       Name:    
Title:       MPM BIOVENTURES III-QP, L.P.       By:       Name:     Title:




[Signature Page to Theraclone Voting and Lock-Up Agreement]



 

 

 

 

SCHEDULE A

 

STOCKHOLDERS

 

NAME AND
ADDRESS OF STOCKHOLDERS   Theraclone SHARES
BENEFICIALLY OWNED Clifford J. Stocks   Theraclone Stock Options to purchase up
to 2,816,617 Theraclone Common Shares Steven Gillis, Ph.D.  

Theraclone Stock Options to purchase up to 1,220,000 Theraclone Common Shares

50,000 shares of Series A-1 Convertible Preferred Stock

4,045 shares of Series B-1 Convertible Preferred Stock

ARCH V Entrepreneurs Fund, L.P.  

185 Theraclone Common Shares

Theraclone Warrants to purchase up to 6,693 Theraclone Common Shares

14,488 shares of Series A-1 Convertible Preferred Stock

48,978 shares of Series B-1 Convertible Preferred Stock

Theraclone Warrants to purchase up to 210 shares of Series B-1 Convertible
Preferred Stock

ARCH Venture Fund V, L.P.  

27,755 Theraclone Common Shares

Theraclone Warrants to purchase up to 993,307 Theraclone Common Shares

2,174,438 shares of Series A-1 Convertible Preferred Stock

7,270,533 shares of Series B-1 Convertible Preferred Stock

Theraclone Warrants to purchase up to 30,917 shares of Series B-1 Convertible
Preferred Stock

Hutton Living Trust dated 12/10/96  

Theraclone Warrants to purchase up to 10,000 Theraclone Common Shares

54,045 shares of Series B-1 Convertible Preferred Stock

Canaan VII L.P.  

Theraclone Warrants to purchase up to 990,000 Theraclone Common Shares

7898,517 shares of Series B-1 Convertible Preferred Stock

Theraclone Warrants to purchase up to 25,854 shares of Series B-1 Convertible
Preferred Stock

HealthCare Ventures, LLC  

Theraclone Warrants to purchase up to 933,333 Theraclone Common Shares

5,241,580 shares of Series B-1 Convertible Preferred Stock

Theraclone Warrants to purchase up to 17,158 shares of Series B-1 Convertible
Preferred Stock

Dr. Wendye Robbins   Theraclone Stock Options to purchase up to 121,915
Theraclone Common Shares MPM Asset Management Investors 2003 BVIII LLC  

15,783 Theraclone Common Shares

Theraclone Warrants to purchase up to 6,447 Theraclone Common Shares

8,693 shares of Series A-1 Convertible Preferred Stock

55,145 shares of Series B-1 Convertible Preferred Stock

MPM BioVentures III, L.P.  

54,813 Theraclone Common Shares

Theraclone Warrants to purchase up to 22,388 Theraclone Common Shares

30,192 shares of Series A-1 Convertible Preferred Stock

191,508 shares of Series B-1 Convertible Preferred Stock

 

 

 

 

MPM BioVentures GmbH & Co. Beteiligungs KG  

68,896 Theraclone Common Shares

Theraclone Warrants to purchase up to 28,140 Theraclone Common Shares

37,947 shares of Series A-1 Convertible Preferred Stock

240,711 shares of Series B-1 Convertible Preferred Stock

MPM BioVentures III Parallel Fund, L.P.  

68,896 Theraclone Common Shares

Theraclone Warrants to purchase up to 28,140 Theraclone Common Shares

37,947 shares of Series A-1 Convertible Preferred Stock

240,711 shares of Series B-1 Convertible Preferred Stock

MPM BioVentures III-QP, L.P.  

815,224 Theraclone Common Shares

Theraclone Warrants to purchase up to 332,969 Theraclone Common Shares

449,019 shares of Series A-1 Convertible Preferred Stock

2,848,245 shares of Series B-1 Convertible Preferred Stock

 

 

 

 

Schedule B

 

TErminated Agreements

  

·Fourth Amended and Restated Investor Rights Agreement between Theraclone
Sciences, Inc. and the persons listed on Schedule 1 thereto, dated March 11,
2013

·Fourth Amended and Restated Stockholders Agreement between Theraclone Sciences,
Inc. and individuals and entities listed on Annex 1 thereto, dated March 11,
2013

·Management Rights Agreement between Theraclone Sciences, Inc. and ARCH Venture
entities, dated February 6, 2006

·Management Rights Letter Agreement with Healthcare Ventures VIII, L.P. dated
March 16, 2007

 

 

 

 

EXHIBIT A

 

IRREVOCABLE PROXY

 

From and after the date hereof and until the Expiration Date (as defined below),
the undersigned stockholder (“Stockholder”) of Theraclone Sciences, Inc., a
Delaware corporation (“Theraclone”), hereby irrevocably (to the full extent
permitted by Section 212 of the Delaware General Corporation Law) grants to, and
appoints, PharmAthene, Inc., a Delaware corporation (the “Company”), and any
designee of the Company, and each of them individually, as the sole and
exclusive attorney and proxy of the undersigned, with full power of substitution
and re-substitution, to vote the Subject Shares (as defined in the Voting
Agreement, as defined below) of the Stockholder, or grant a consent or approval
in respect of the Subject Shares of the Stockholder, in a manner consistent with
Section 2.2 of the Voting Agreement. Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Subject Shares relating to the voting rights expressly provided herein are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Subject Shares relating to such voting rights at any time
prior to the Expiration Date.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Theraclone Voting and Lock-Up Agreement (as amended from time to
time, the “Voting Agreement”) of even date herewith, by and among the Company
and Stockholder, and is granted in consideration of the Company entering into
the Merger Agreement (as defined in the Voting Agreement). As used herein, the
term “Expiration Date,” and all capitalized terms used herein and not otherwise
defined, will have the meanings set forth in the Voting Agreement. The
Stockholder agrees that this proxy will be irrevocable until the Expiration Date
and is coupled with an interest sufficient at law to support an irrevocable
proxy and given to the Company as an inducement to enter into the Merger
Agreement and, to the extent permitted under applicable law, will be valid and
binding on any person to whom Stockholder may transfer any of his, her or its
Subject Shares in breach of the Voting Agreement. The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.

 

This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Stockholder.

 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof will, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

 

Dated:  [______________], 2013         [______________________]       By:      
Name:     Title:

 

 

 

STOCKHOLDER AGREEMENT & WRITTEN CONSENT OF THE STOCKHOLDERS

– SPOUSAL CONSENT

 

I ____________________, spouse of ____________________, have read and approve
the foregoing Theraclone Voting and Lock-Up Agreement (the “Agreement”). In
consideration of the terms and conditions as set forth in the Agreement, I
hereby appoint my spouse as my attorney in fact with respect to the exercise of
any rights and obligations under the Agreement, and agree to be bound by the
provisions of the Agreement insofar as I may have any rights or obligations in
the Agreement under the community property laws of the State of Washington or
similar laws relating to marital or community property in effect in the state of
our residence as of the date of the Agreement.

 

Date: ________________________________________

 

Signature of Spouse: ____________________________

 

Printed Name of Spouse: _________________________

 

 

 

